FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of the 24th day of October, 2007 (the “Effective Date”), by and between
Sevens St. Louis, LLC, a Delaware limited partnership (“Seller”), and Triple Net
Properties, LLC, a Virginia limited liability company (“Purchaser”).

RECITALS

WHEREAS, Seller and Purchaser, entered into that certain Purchase and Sale
Agreement dated September 19, 2007, as amended (the “Agreement”), whereby
Purchaser agreed to purchase from Seller that certain real property known as
7777 Bonhomme, St. Louis, Missouri as more particularly described in the
Agreement; and

WHEREAS, Purchaser and Seller desire to amend the Agreement as set forth in this
Amendment;

NOW, THEREFORE, for and in consideration of the mutual promises, terms and
conditions contained herein and such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree as follows:

AMENDMENT

1. Defined Terms. Any capitalized terms used herein but not defined shall have
the meanings set forth in the Agreement.

2. Closing. Seller and Purchaser agree to amend the Closing Date as defined in
Section 5.1 of the Agreement to read as follows:

5.1 Closing. The closing of the purchase and sale transaction contemplated
herein (the “Closing”) shall take place through an escrow established with the
Title Company at 10:00 a.m. New York time on October 25, 2007 (the “Closing
Date”), as the same may have been adjourned as provided in this Agreement.

3. Proration. Notwithstanding anything to the contrary in the Agreement, Seller
and Purchaser agree that Closing prorations shall be based on a Closing Date of
October 24, 2007. At Closing, Purchaser shall pay Seller $3,119.59, representing
Seller’s per diem interest for one day.

4. Ratification. Seller and Purchaser hereby ratify the Agreement, as
specifically modified by this Amendment, and except as expressly provided in
this Amendment, the Agreement remains in full force and effect, unchanged and
unaffected.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all such counterparts taken
together shall be deemed to constitute one and the same instrument. For purposes
of this Amendment, signatures transmitted by facsimile or electronically shall
be treated as original signatures in all respects.

1

WITNESS the following signatures and seals as of the Effective Date.

SELLER:

SEVENS ST. LOUIS, LLC
a Delaware limited liability company

By: SAP II Manager

By: /s/ L. Thomas Osterman
Name: L. Thomas Osterman
Title: Vice President


PURCHASER:

TRIPLE NET PROPERTIES, LLC


a Virginia limited liability company

By: /s/ Jack R. Maurer
Name: Jack R. Maurer
Title: Executive Vice President


2